DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 7 of U.S. Patent No. 10996293. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 are anticipated by claims 1-7 of US Patent 10996293.
17208541					10996293
1. An array of optically pumped magnetometers, comprising: an array of vapor cells; an array of beam splitters, wherein the array of beam splitters is arranged into a plurality of columns, including a first column, and a plurality of rows, wherein each row and each column comprises at least two of the beam splitters, wherein the array of beam splitters is configured to receive light into the first column of the array and to distribute that light from the first column into each of the plurality of rows and to distribute the light from each of the rows into a plurality of individual light beams directed toward the vapor cells; and a quarter waveplate disposed between the array of beam splitters and the array of vapor cells.
1. An array of optically pumped magnetometers, comprising: an array of vapor cells; and an array of beam splitters, wherein the array of beam splitters is arranged into a plurality of columns, including a first column, and a plurality of rows, wherein each row and each column comprises at least two of the beam splitters, wherein the array of beam splitters is configured to receive light into the first column of the array and to distribute that light from the first column into each of the plurality of rows and to distribute the light from each of the rows into a plurality of individual light beams directed toward the vapor cells, wherein the beam splitters are bonded together into a single block using optical adhesive.
7. The array of optically pumped magnetometers of claim 1, further comprising a quarter waveplate disposed between the array of beam splitters and the array of vapor cells.
2. The array of optically pumped magnetometers of claim 1, wherein the array of vapor cells is an N×M array and the array of beam splitters is an (N+1)×M array, wherein N and M are integers greater than one.
2. The array of optically pumped magnetometers of claim 1, wherein the array of vapor cells is an N×M array and the array of beam splitters is an (N+1)×M array, wherein N and M are integers greater than one.
3. The array of optically pumped magnetometers of claim 2, wherein the array of beam splitters is configured to generate N×M beams of light.
3. The array of optically pumped magnetometers of claim 2, wherein the array of beam splitters is configured to generate N×M beams of light.
4. The array of optically pumped magnetometers of claim 3, wherein the N×M beams of light have intensities that differ by no more than 5% from each other.
4. The array of optically pumped magnetometers of claim 3, wherein the N×M beams of light have intensities that differ by no more than 5% from each other.
5. The array of optically pumped magnetometers of claim 1, wherein the first column has M of the beam splitters and the m-th one of the beam splitters in the first column has a reflectivity of 1/(M−m+1), wherein M is an integer greater than one and m is an integer ranging from 1 to M.
5. The array of optically pumped magnetometers of claim 1, wherein the first column has M of the beam splitters and an m-th one of the beam splitters in the first column has a reflectivity of 1/(M−m+1), wherein M is an integer greater than one and m is an integer ranging from 1 to M.
6. The array of optically pumped magnetometers of claim 1, wherein at least one row has a one of the beam splitters from the first column followed by N of the beam splitters after, wherein the n-th one of the N beam splitters has a reflectivity of 1/(N−n+1), wherein N is an integer greater than one and n is an integer ranging from 1 to N.
6. The array of optically pumped magnetometers of claim 1, wherein at least one row has a one of the beam splitters from the first column followed by N of the beam splitters after, wherein an n-th one of the N beam splitters has a reflectivity of 1/(N−n+1), wherein N is an integer greater than one and n is an integer ranging from 1 to N.







Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.10996293 in view of Nagasaka et al. (US 10254356) . 

17208541						US 10996293	
11. An array of optically pumped magnetometers, comprising: an array of vapor cells; an array of beam splitters, wherein the array of beam splitters is arranged into a plurality of columns, including a first column, and a plurality of rows, wherein each row and each column comprises at least two of the beam splitters, wherein the array of beam splitters is configured to receive light into the first column of the array and to distribute that light from the first column into each of the plurality of rows and to distribute the light from each of the rows into a plurality of individual light beams directed toward the vapor cells; and a reference detector configured to receive light that has passed through the beam splitters of the first column.
10. An array of optically pumped magnetometers, comprising: an array of vapor cells; and an array of polarizing beam splitters, wherein the array of polarizing beam splitters is arranged into a plurality of columns, including a first column, and a plurality of rows, wherein each row and each column comprises at least two of the polarizing beam splitters, wherein the array of polarizing beam splitters is configured to receive light into the first column of the array and to distribute that light from the first column into each of the plurality of rows and to distribute the light from each of the rows into a plurality of individual light beams directed toward the vapor cells.









US 10996293 teach the limitations of claim 11.(see above)
Regarding claim 11, US 10996293 does not teach a reference detector configured to receive light that has passed through the beam splitters of the first column.

Nagasaka et al. (US 10254356) teach a reference detector configured to receive light that has passed through the beam splitters of the first column. (Note the beamsplitters are in a column and the photodetectors 14 and 15 are interpreted collectively as a reference detector)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of US 10996293  to include the teaching of Nagasaka et al. because it would allow the strength of the magnetic field vector B can be detected on the basis of a change of the rotation angle of the polarization plane of the laser light 18a. (Note Nagasaka et al. column 17, lines 40-52)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11-13,17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagasaka et al. (US 10254356).
Regarding claim 11, teach  An array of optically pumped magnetometers, comprising: 
an array of vapor cells; (Note Fig. 5 below)
an array of beam splitters, wherein the array of beam splitters is arranged into a plurality of columns, including a first column, and a plurality of rows, wherein each row and each column comprises at least two of the beam splitters, wherein the array of beam splitters is configured to receive light into the first column of the array and to distribute that light from the first column into each of the plurality of rows and to distribute the light from each of the rows into a plurality of individual light beams directed toward the vapor cells; (Note Fig, 5 below) and 
a reference detector (14 and 15) configured to receive light that has passed through the beam splitters of the first column. (Note the beamsplitters are in a column and the photodetectors 14 and 15 are interpreted collectively as a reference detector)


    PNG
    media_image1.png
    728
    767
    media_image1.png
    Greyscale


Regarding claim 12, Nagasaka et al. teach wherein the array of vapor cells is an N×M array (Note 12, Fig. 5) and the array of beam splitters is an (N+1)×M array(13, Fig. 5), wherein N and M are integers greater than one. (Note Fig. 5)
Regarding claim 13, Nagasaka et al. teach wherein the array of beam splitters is configured to generate N×M beams of light. (Note beams splitters 13, Fig. 5, split the light into at least two beams)
Regarding claim 17, Nagasaka et al. teach wherein the beam splitters are polarizing beam splitters (Note 13). (Note column 16, lines 46-48)
Regarding claim 18, Nagasaka et al. teach A magnetic field measurement system (Note abstract), comprising the array of optically pumped magnetometers (Note Fig. 5) of claim 1; and a light source configured (Note 18, Fig. 5) and arranged to direct light into the first column of the array of beam splitters. (Note the light is directed in to beamsplitters which are arranged in columns which is broadly interpreted as a light source configured and arranged to direct light into the first column of the array of beam splitters)
Regarding claim 19, Nagasak et al. teach a polarizer disposed between the light source (18) and the array of beam splitters (13) . (Note Fig. 5) 
Regarding claim 20, Nagasaka et al. teach an array of light detectors (Note photodetectors 14 and 15) configured to receive light passing through the vapor cells. (12)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. (US 10254356) in view of Kobayashi et al. (US 20160061913).
Regarding claim 1, Nagasaka teach  An array of optically pumped magnetometers, (Note Fig, 5) comprising: 
an array of vapor cells; (Note Fig, 5 below)
an array of beam splitters, wherein the array of beam splitters is arranged into a plurality of columns, including a first column, and a plurality of rows, wherein each row and each column comprises at least two of the beam splitters, wherein the array of beam splitters is configured to receive light into the first column of the array and to distribute that light from the first column into each of the plurality of rows and to distribute the light from each of the rows into a plurality of individual light beams directed toward the vapor cells; (Note Fig. 5 below) and 

    PNG
    media_image1.png
    728
    767
    media_image1.png
    Greyscale

Nagasaka et al. does not teach a quarter waveplate disposed between the array of beam splitters and the array of vapor cells.
Kobayashi et al. teach a quarter waveplate (214, Fig. 5) disposed between the array of beam splitters (Note 208) and the array of vapor cells (Note 201, Fig. 5). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagasaka et al. to include the quarter plate of Kobayashi et al. because it would convert the beams into a circularly polarized light. (Note Kobayashi et al. par. 89)
Regarding claim 2, Nagasaka et al. teach wherein the array of vapor cells is an N×M array (Note 12, Fig. 5) and the array of beam splitters is an (N+1)×M array(13, Fig. 5), wherein N and M are integers greater than one. (Note Fig. 5)
Regarding claim 3, Nagasaka et al. teach wherein the array of beam splitters is configured to generate N×M beams of light. (Note beams splitters 13, Fig. 5, split the light into at least two beams)
Regarding claim 7, Nagasaka et al. teach wherein the beam splitters are polarizing beam splitters (Note 13). (Note column 16, lines 46-48)
Regarding claim 8, Nagasaka et al. teach A magnetic field measurement system (Note abstract), comprising the array of optically pumped magnetometers (Note Fig. 5) of claim 1; and a light source configured (Note 18, Fig. 5) and arranged to direct light into the first column of the array of beam splitters. (Note the light is directed in to beamsplitters which are arranged in columns which is broadly interpreted as a light source configured and arranged to direct light into the first column of the array of beam splitters)
Regarding claim 9, Nagasaka et al. teach a polarizer disposed between the light source (18) and the array of beam splitters (13) . (Note Fig. 5) 
Regarding claim 10, Nagasaka et al. teach an array of light detectors (Note photodetectors 14 and 15) configured to receive light passing through the vapor cells. (12)

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858